Henry, J.
On the 20th day of January, 1876, a judgment was rendered against defendant by the circuit court of St. Louis, from which he appealed on the 8th day of February, 1876, and plaintiff Manion was one of his sureties on the appeal bond. On the 14th day of October, 1876, Campbell was adjudged a bankrupt. On the 4th day of December, 1876, the judgment appealed from was affirmed. On the 15th day of March, 1877, Speck, plaintiff in the original suit against Campbell, sued the sureties on the appeal bond and obtained a judgment for $4,682.50, on the 27th day of May, 1877. Manion’s co-surety being insolvent, he paid Speck $2,700 October 20th, 1879, and obtained a release from further liability. Manion obtained his discharge in *106bankruptcy 16th clay of May, 1878. The circuit court rendered. a judgment in favor of Manion against the defendant Campbell, who appealed to the court of appeals, which affirmed the judgment, and he has prosecuted his appeal to this court. For the reasons assigned by the court of appeals for affirming the judgment, all concurring, its judgment is affirmed. The case is reported in 10 Mo. App. 92.